DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This non-final action is responsive to the application filed on 6/7/19.
	Claims 1-20 are pending. 

Obviousness-type, Nonstatutory Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1, 3, 4, 7, and 13 of Application No.16/402,800. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of obviousness-type, nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, and 13 of copending US Application no. 16/402,800. Although the claims at issue are not identical, they are not patentably distinct from each other. 
This is a provisional nonstatutory double patenting rejection.
Claim 1 of the instant application and claim 1 of the reference application both recite end user and prediction computational instance for performing ML cluster modeling and for receiving queries and performing clusters, and further for receiving representations of the data analysis based on the ML model and analysis of textual records.
Claim 2 of the instant applications recites similar features of claim 3 of the reference application (ie., requesting from the end user the ML model) for prior to receiving the textual record, receiving from the end-user instant the ML clustering model.
Claim 3 of the instant application directed toward expanding the ML clustering model is similar to claim 4 (i.e., additional record determination) of the reference application. 
Claim 4 of the instant application directed toward transmitting the ML clustering model as expanded to the user is similar to claim 4 (i.e., additional record determination in corpus) of the reference application; see also claims 1 and 13 for transmitting back to the user of the reference application. 
Claim 5 is directed to determining the textual record corresponding to second cluster and transmitting representation to user, which is similar to claims 1 and 13 ((i.e., second clustering) of the reference application. 
Claim 6 is directed to a refresh criterion and and determining a second ML clustering model, which is similar to claim 13 (i.e., second modeling) of the reference application. 
Claim 7 of the instant application is directed to preferred cluster modeling and determining cluster within second set of clusters based on the preferred cluster, which is similar to claim 13 (i.e., operating a second set of resources and transmitting to user based on second set) of the reference application. 
Claim 8 of the instant application is directed to semantic modeling with respect to vector space clustering, which is similar to claim 4 (i.e., word vector modeling) of the reference application. 
Claim 9 of the instant application is directed to a vector space, determining a record within the vector space and determining a distance with respect to a threshold, which is similar to claim 7 (i.e., similarity based vector determination) of the reference application. 
A similar rationale applies to claims 10 to 20 of the instant application. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims (claim 1) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a prediction computational instance that is configured to perform operations including…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
However, the specification fails to describe the necessary, specific corresponding structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “prediction computational instance that is configured to…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 10, 11, 14-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20130124525, Herein “Anderson) in view of Nachlieli et al. (US 20170293625, Herein “Nachlieli”).
Regarding claim 1, Anderson teaches A remote network management platform (remote user interface such as for query generation and remote data processing (figs. 1A to 1G), including a plurality of queries (fig. 1B)) comprising: 
an end-user computational instance that is dedicated to a managed network (user interface with respect to networked computing of clusters (fig. 1A), such as involving end user (fig. 1B)); and a prediction computational instance that is configured to perform operations (Clustering engine (fig. 1C)) including: 
receiving, from the end-user computational instance, a first textual record (received data record [0004], such as a record received and generating a query from the respective record [0086]), determining, by a machine learning (ML) clustering model that represents a set of clusters of textual records, that the first textual record corresponds to a particular cluster in the set of clusters of textual records (analysis of data clusters (e.g., clusters 23) for determination of certain candidate records match [0086]; clustering and matching model ([0004], [0084] to [0093])), transmitting, to the end-user computational instance, a representation of the particular cluster (provision of cluster to the user, so that the user can make a decision as to the provided cluster ([0004], [0088])), 
receiving, from the end-user computational instance, a second textual record, determining, by the ML clustering model, that the second textual record does not correspond to any cluster of textual records of the set of clusters of textual records (in the event that any of the queries do not result in a match, a new cluster is generated for the residual record (e.g., query record) [0093]), responsive to determining that the second textual record does not correspond to any cluster of textual records of the set of clusters of textual records, adding the second textual record to a stored set of residual textual records (further, add the record to the new cluster ([0093] and [0225]));
and transmitting, to the end-user computational instance, a representation of the additional cluster of textual records (based on the identified cluster such as new cluster and performed representative record, present result to user [0086]).

However, Anderson fails to specifically teach identifying an additional cluster of textual records based on the stored set of residual textual records.
Yet, in a related art, Nachlieli discloses based on the residual content perform a formation of clustering of the residual data  ([0035] to [0038]), thus providing the advantage of holding as a residual until further action (eg., clustering) is performed [0038].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the residual processing of Nachlieli with the clustering modeling of Anderson to have identifying an additional cluster of textual records based on the stored set of residual textual records. The combination would allow for, according to the motivation of Nachlieli, processing documents or data that do not fit the initial clusters [0035] such that dta may be continuously processed for storing in a residual store as the data is input and stored for processing as a new cluster [0038]; as such, clustering is improved for clustering objects that are to be clustered in an unsupervised maker [0001].  
Furthermore, Nachlieli teaches or makes abundantly clear receiving, from the end-user computational instance, a second textual record, determining, by the ML clustering model, that the second textual record does not correspond to any cluster of textual records of the set of clusters of textual records, responsive to determining that the second textual record does not correspond to any cluster of textual records of the set of clusters of textual records, adding the second textual record to a stored set of residual textual records (residual addition performance [0038] such that cluster determination may be performed as described and result returned to user (fig. 2)).

Regarding claim 3, Anderson in view of Nachlieli teaches the limitations of claim 1, as above.
Furthermore, Anderson teaches The remote network management platform of claim 1, wherein the operations performed by the prediction computational instance additionally include:
expanding the ML clustering model to additionally represent the additional cluster of textual records (new clustering [0020]).

Furthermore, Nachlieli makes abundantly clear by disclosing upon redistributing the residual, perform additional clustering to form expanded model including residual data ([0035] to [0038]).

Regarding claim 5, Anderson in view of Nachlieli teaches the limitations of claim 1, as above.
Furthermore, Nachlieli teaches The remote network management platform of claim 1, wherein the prediction computational instance is a first prediction computational instance and the ML clustering model is a first ML clustering model (clustering model with respect to the instance/computer for performing clustering ([0035], fig. 3A)), and wherein the operations performed by the first prediction computational instance additionally include:
prior to receiving the first textual record, receiving, from the end-user computational instance, a first plurality of textual records (various data for performance within clustering or residual sets [0035]), and
using a non-stochastic iterative algorithm to determine the first ML clustering model based on the first plurality of textual records, wherein using the non-stochastic iterative algorithm to determine the first ML clustering model comprises using each textual record in the  first plurality of textual records, in order, to update the first ML clustering model via the non- stochastic iterative algorithm (update as data items are received, such as updating clusters or residual with data items until modeled according to a threshold criterion ([0035] to [0040]));
wherein the remote network management platform further comprises a second prediction computational instance (user performing a subsequent modification [0039]) that is configured to perform operations including:
receiving, from the end-user computational instance, a third textual record (user input with respect to  proposed clustering such as a first and second input [0039]), determining that the second prediction computational instance does not contain an up-to-date ML clustering model corresponding to the end-user computational instance (a user request for update such as modified clustering to the user’s needs [0039]), responsive to determining that the second prediction computational instance does not contain an up-to-date ML clustering model corresponding to the end-user computational instance, receiving, from the end-user computational instance, the first plurality of textual records, an indication of an ordering of textual records within the first plurality of textual records, and the first textual record (user request to update based on provided data for cluster and further data with respect o an action for clustering [0039]), using the non-stochastic iterative algorithm to determine, based on the first plurality of textual records and the first textual record, a second ML clustering model that represents a set of clusters of textual records, wherein using the non-stochastic iterative algorithm to determine the second ML clustering model comprises using each textual record in the first plurality of textual records and the first textual record, in order, to update the second ML clustering model via the non-stochastic iterative algorithm (updated clustering [0039]), determining, by the second ML clustering model, that the third textual record corresponds to a second particular cluster in the set of clusters of textual records (changed clustering for performing clusters that are modified [0039] and updated model [0040] and [0041]), and 
transmitting, to the end-user computational instance, a representation of the second particular cluster (return the results of the data analysis to the user [0032]).

Regarding claim 6, Anderson in view of Nachlieli teaches the limitations of claim 1, as above.
Furthermore, Nachlieli teaches The remote network management platform of claim 1, wherein the ML clustering model is a first ML clustering model, and wherein the operations performed by the prediction computational instance additionally include:
receiving, from the end-user computational instance, additional textual records (receiving multiple data items ([0035] to [0038]); user receipt (figs. 1 and 2)),
using each of the additional textual records to update the first ML clustering model via an iterative update process (clustering and filling residual set where required ([0035] to [0038]) further with user feedback ([0035] to [0041])),
determining that a model refresh criterion is satisfied (refresh such as reaching a residual set threshold for determining cluster based on residual ([0035] to [0038])),
responsive to determining that the model refresh criterion is satisfied, determining, based on the additional textual records, a second ML clustering model that represents a second set of clusters of textual records, wherein each cluster of the second ML clustering model corresponds to a respective set of textual records within the additional textual records (distributed residual into cluster ([0035] to [0038])).

Regarding claim 7, Anderson in view of Nachlieli teaches the limitations of claims 1 and 6, as above.
Furthermore, Nachlieli teaches The remote network management platform of claim 6, wherein the operations performed by the prediction computational instance additionally include:
receiving an indication of a preferred cluster of a first set of clusters of textual records represented by the first ML clustering model, wherein determining the second ML clustering model based on the additional textual records comprises determining a first cluster within a second set of clusters of textual records of the second ML clustering model based on the preferred cluster (determining distributed clusters based on distributing data from the residual, the preferred clustering being the selected cluster for recipt of residual [0038]).

Regarding claim 10, Anderson teaches A computer-implemented method comprising:
receiving, by a prediction computational instance and from an end-user computational instance (from a user interface at a clustering engive, receive user input (figs. 1)), a first textual record, wherein the end-user computational instance is dedicated to a managed network (network of user interface (figs. 1)), and wherein the prediction computational instance and the end-user computational instance are both disposed within a remote network management platform (network (Figs. 1));
determining, by a machine learning (ML) clustering model of the prediction computational instance that represents a set of clusters of textual records (analysis performed with respect to clusters of data such as remote Data clusters (fig. 1B)), that the first textual record corresponds to a particular cluster selected from the set of clusters of textual records (match cluster identification [0004]); 
transmitting, by the prediction computational instance and to the end-user computational instance, a representation of the particular cluster (export determin data clusters (fig. 11A));
receiving, by the prediction computational instance and from the end-user computational instance, a second textual record (a plurality of users, each submitting queries (fig. 1B));
determining, by the ML clustering model, that the second textual record does not correspond to any cluster of textual records of the set of clusters of textual records (if no match, perform new cluster [0020]);
responsive to determining that the second textual record does not correspond to any cluster of textual records of the set of clusters of textual records, adding, by the prediction computational instance, the second textual record to a stored set of residual textual records (new cluster [0020]);
identifying, by the prediction computational instance, an additional cluster of textual records based on the stored set of residual textual records (identifying by performing updating the data store with the new cluster and making updated assignment with respect to clusters [0020]); and
transmitting, by the prediction computational instance and to the end-user computational instance, a representation of the additional cluster of textual records (return cluster data to user (figs. 1)).

	However, Anderson fails to specifically teach residual such as identifying, by the prediction computational instance, an additional cluster of textual records based on the stored set of residual textual records. 
Yet, in a related art, Nachlieli discloses based on the residual content perform a formation of clustering of the residual data  ([0037] and [0038]), thus providing the advantage of holding as a residual until further action (eg., clustering) is performed [0038].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the residual processing of Nachlieli with the clustering modeling of Anderson to have identifying, by the prediction computational instance, an additional cluster of textual records based on the stored set of residual textual records. The combination would allow for, according to the motivation of Nachlieli, processing documents or data that do not fit the initial clusters [0035] such that dta may be continuously processed for storing in a residual store as the data is input and stored for processing as a new cluster [0038]; as such, clustering is improved for clustering objects that are to be clustered in an unsupervised maker [0001].  
	Furthermore, Nachlieli teaches:
receiving, by a prediction computational instance and from an end-user computational instance (user receipt of data for transmission to clustering (fig. 1)), a first textual record, wherein the end-user computational instance is dedicated to a managed network (network including user interface and clustering (fig. 1); receiving data that is to be clustered and performing clustering based on received data [0018]), and wherein the prediction computational instance and the end-user computational instance are both disposed within a remote network management platform (fig. 1 user separate from clustering);
determining, by a machine learning (ML) clustering model of the prediction computational instance that represents a set of clusters of textual records, that the first textual record corresponds to a particular cluster selected from the set of clusters of textual records (an existing cluster [0035]); 
transmitting, by the prediction computational instance and to the end-user computational instance, a representation of the particular cluster (return result to user [0032]);
receiving, by the prediction computational instance and from the end-user computational instance, a second textual record (receiving additional data ([0028] to [0038]));
determining, by the ML clustering model, that the second textual record does not correspond to any cluster of textual records of the set of clusters of textual records (determination for addition to residual based on not matching cluster ([0035] to [0038]));
responsive to determining that the second textual record does not correspond to any cluster of textual records of the set of clusters of textual records, adding, by the prediction computational instance, the second textual record to a stored set of residual textual records (residual [0035] to [0038]);
identifying, by the prediction computational instance, an additional cluster of textual records based on the stored set of residual textual records (residual identification and subsequent identification of cluster based on residual threshold criterion being met ([0035] to [0038])); and
transmitting, by the prediction computational instance and to the end-user computational instance, a representation of the additional cluster of textual records (return result to user [0032]; return clusters to user (fig. 2)).

Regarding claim 11, the claim recites similar limitations as claim 5 – see above.
For instance, Nachlieli teaches The computer-implemented method of claim 10, wherein the prediction computational instance is a first prediction computational instance and the ML clustering model is a first ML clustering model, the computer-implemented method further comprising:
receiving, by the first prediction computational instance and from the end-user computational instance prior to receiving the first textual record, a first plurality of textual records (a stored dataset of clusters and further a residual set ([0035] to [0038]));
prior to receiving the first textual record, using, by the first prediction computational instance, a non-stochastic iterative algorithm to determine the first ML clustering model based on the first plurality of textual records (prior to each user submission of data, the model is updated as cluster and residual sets ([0035] to [0038])), wherein using the non-stochastic iterative algorithm to determine the first ML clustering model comprises using each textual record in the first plurality of textual records, in order, to update the first ML clustering model via the non-stochastic iterative algorithm (iterative updating as user makes submissions ([0035] to [0038]));
receiving, by a second prediction computational instance and from the end-user computational instance, a second textual record (each prediction instance comprising an iteratively received user submission of data; in other words, corresponding with an instance of a cluster and residual set as updated ([0035] to [0038]));
determining, by the second prediction computational instance, that the second prediction computational instance does not contain an up-to-date ML clustering model corresponding to the end-user computational instance (threshold determination corresponding with a cluster being updated based on the residual set ([0035] to [0038]); further, feedback [0021]);
responsive to determining that the second prediction computational instance does not contain an up-to-date ML clustering model corresponding to the end-user computational instance, receiving, by the second prediction computational instance and from the end-user computational instance, the first plurality of textual records, an indication of an ordering of textual records within the first plurality of textual records, and the first textual record (requested feedback updated from user [0021]);
using, by the second prediction computational instance, the non-stochastic iterative algorithm to determine, based on the first plurality of textual records and the first textual record, a second ML clustering model that represents a set of clusters of textual records, wherein using the non-stochastic iterative algorithm to determine the second ML clustering model comprises using each textual record in the first plurality of textual records and the first textual record, in order, to update the second ML clustering model via the non-stochastic iterative algorithm (updating based on feedback [0021] based on iterative updating ([0035] to [0038]));
determining, by the second ML clustering model, that the second textual record corresponds to a particular cluster selected from the set of clusters of textual records (cluster or residual assignment [0035]); and
transmitting, by the second prediction computational instance and to the end-user computational instance, a representation of the particular cluster (return to user (fig. 2)).

Regarding claim 14, Anderson teaches A computer-implemented method comprising:
obtaining a plurality of textual records divided into clusters and a residual set of the textual records (clusters and a new, residual cluster residual in that it is newly formed [0034]), wherein a machine learning (ML) clustering model divided the plurality of textual records based on a similarity metric (the new/residual cluster is formed based on a dissimilarity with other cluster data [0034]);
receiving, from a client device, a particular textual record representing a query (user interface for receiving (figs. 1 and 2));
determining, by way of the ML clustering model and based on the similarity metric, that the particular textual record does not fit into any of the clusters (query record such that query record assignment may be performed ([0034] and [0035])); and
in response to determining that the particular textual record does not fit into any of the clusters, adding the particular textual record to the residual set of the textual records (any additional queries may correspond with an adding to the new cluster [0037]).

However, in an effort to make residual abundantly clear, Nachlieli more specifically discloses a residual set of data ([0035] to [0038]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the residual processing of Nachlieli with the clustering modeling of Anderson to have residual. The combination would allow for, according to the motivation of Nachlieli, processing documents or data that do not fit the initial clusters [0035] such that dta may be continuously processed for storing in a residual store as the data is input and stored for processing as a new cluster [0038]; as such, clustering is improved for clustering objects that are to be clustered in an unsupervised maker [0001].  
Furthermore, Nachlieli teaches or makes abundantly clear:
obtaining a plurality of textual records divided into clusters and a residual set of the textual records (clusters and marked data not fitting in the initial clusters as a residual set [0035], with continually adding to the residual set as more data processing is performed [0038]), wherein a machine learning (ML) clustering model divided the plurality of textual records based on a similarity metric (learning based on adding to residual set and learning size such as a residual that is larger than a specified size [0038]; even further, associated learning/feedback [0016]);
receiving, from a client device, a particular textual record representing a query (receiving blocks of data, such that they may be added to the residual [0038]);
determining, by way of the ML clustering model and based on the similarity metric, that the particular textual record does not fit into any of the clusters (add to residual based on cluster not fit determination [0038]); and
in response to determining that the particular textual record does not fit into any of the clusters, adding the particular textual record to the residual set of the textual records (any additional queries may correspond with an adding to the new cluster ([0037] and [0038])).

Regarding claim 15, Anderson in view of Nachlieli teaches the limitations of claim 14, as above.
Furthermore, Nachlieli teaches The computer-implemented method of claim 14, further comprising:
receiving, from the client device, a second particular textual record representing a second query (received clustered blocks of data [0038]; received data for clustering [0018]);
determining, by way of the ML clustering model and based on the similarity metric, that the second particular textual record fits into a particular cluster of the clusters (existing or residue cluster fit ([0035] to [0040]); and
in response to determining that the second particular textual record fits into the particular cluster of the clusters, adding the second particular textual record to the particular cluster (cluster fit determination, such as based on similarity matching for similarity clustering ([0035] to [0038]).

Regarding claim 16, Anderson in view of Nachlieli teaches the limtations of claims 14 and 15, as above.
Furthermore, Nachlieli teaches the computer-implemented method of claim 15, wherein determining that the particular textual record fits into the particular cluster comprises determining that the similarity metric indicates that the particular textual record fits into the particular cluster better than the particular textual record fits into all other clusters (cluster matching ([0035] to [0038] such as for determining relations between clusters [0015]); clustering threshold based on distance [0016]).

Regarding claim 17, Anderson in view of Nachlieli teaches the limitations of claims 14 and 15, as above.
Furthermore, Nachlieli teaches The computer-implemented method of claim 15, wherein determining that the particular textual record fits into the particular cluster comprises determining that the similarity metric indicates that the particular textual record fits into the particular cluster to a degree that exceeds a specified threshold similarity (distance threshold [0016] and [0027]).

Regarding claim 19, Anderson in view of Nachlieli teaches the limitations of claim 14, as above.
Furthermore, Nachlieli teaches: The computer-implemented method of claim 14, further comprising:
identifying, by way of the ML clustering model, that the residual set of the textual records contains a further cluster (a further cluster based on a cluster determined upon converting data of the residual to a cluster, such as described with reference to blocks 202-220 [0038]);
adding the further cluster to the clusters of the textual records (performance of cluster based on residual [0038]); and
removing constituent textual records of the further cluster from the residual set of the textual records (removing from residual to cluster [0038]).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Nachlieli and further in view of Desai et al. (US US 20190325350, Herein “Desai”).
Regarding claim 2, Anderson in view of Nachlieli teaches the limitations of claim 1, as above.
However, Anderson in view of Nachlieli fails to specifically teach The remote network management platform of claim 1, wherein the operations performed by the prediction computational instance additionally include:
prior to receiving the first textual record, receiving, from the end-user computational instance, the ML clustering model.
Yet, in a related art, Desai discloses receiving a generated classification model [0008].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the receiving a generated classification model from the user of Desai with the clustering model of Anderson in view of Nachlieli to have prior to receiving the first textual record, receiving, from the end-user computational instance, the ML clustering model. The combination would allow for, according to the motivation of Desai, harnessing a distributed configuration method of transferring a machine learning model [0001] thereby taking advantage of trained cluster models within an environment is distributed such that models may be trained according to the configuration of the networked devices ([0003] to [0010]). 


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Nachlieli and further in view of Li et al. (US 20180121555, Herein “Li”).
Regarding claim 4, Anderson in view of Nachlieli fails to specifically teach The remote network management platform of claim 3, wherein the operations performed by the prediction computational instance additionally include:
transmitting, to the end-user computational instance, the ML clustering model as expanded.
Yet, in a related art, Li discloses transmitting the modified or new cluster to the user system upon modification (or creation) of the cluster 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the transmitting modified cluster to user of Li with the clustering model of Anderson in view of Nachlieli to have wherein the operations performed by the prediction computational instance additionally include: transmitting, to the end-user computational instance, the ML clustering model as expanded. The combination would allow for, according to the motivation of Li, organizing a large and diverse amount of information within a diverse, networked environment such that useful information may be organized and retrieved, dynamically ([0002] to [0005]). 


Claims 8, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Nachlieli, and further in view of Liu et al. (US 20180052908, Herein “Liu”).
Regarding claim 8, Anderson in view of Nachlieli teaches the limitations of claim 1, as above.
However, Anderson in view of Nachlieli fails to specifically teach The remote network management platform of claim 1, wherein determining, by the ML clustering model, that the first textual record corresponds to the particular cluster selected from the set of clusters of textual records comprises at least one of:
(i) using the ML model to determine word vectors that describe, in a first semantically- encoded vector space, meanings of respective words of the first textual record and comparing the word vectors to at least one of a location or a volume, within the first semantically-encoded vector space, that corresponds to the particular cluster; or
(ii) using the ML model to determine a paragraph vector that describes, in a second semantically-encoded vector space, a meaning of multiple words of the first textual record and comparing the paragraph vector to at least one of a location or a volume, within the second semantically-encoded vector space, that corresponds to the particular cluster.
	Yet, in a related art, Liu discloses wherein determining, by the ML clustering model, that the first textual record corresponds to the particular cluster selected from the set of clusters of textual records comprises using the ML model to determine word vectors that describe, in a first semantically- encoded vector space, meanings of respective words of the first textual record and comparing the word vectors to at least one of a location or a volume, within the first semantically-encoded vector space, that corresponds to the particular cluster (vector analysis within a semantic vector space so as to be able to perform proximity analysis within the semantic space to better organize and perform searching with respect to cluster [0022]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the semantic-based vector clustering of Liu with the clustering and analysis of Anderson in view of Nachlieli to have using the ML model to determine word vectors that describe, in a first semantically- encoded vector space, meanings of respective words of the first textual record and comparing the word vectors to at least one of a location or a volume, within the first semantically-encoded vector space, that corresponds to the particular cluster. The combination would allow for, according to the motivation of Liu, performing semantic indexint go improve search results of a large corpus by encoding using semantic vector within a semantic vector space so as do identify, based on proximity, certain content within a cluster based on the known organization (abstract). 

Regarding claim 12, the claim recites similar limitations as claim 8 – see above.

Regarding claim 20, Anderson in view of Nachlieli teaches the limitations of claim 14, as above.
The claim recites similar limitations as claim 8 – see above.
Furthermore, Nachlieli discloses vector based clustering based on a vector space, such as for distance determination [0027].  




Claims 9, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Nachlieli, and further in view of Zelenov et al. (US 11036764, Herein “Zelenov”).
Regarding claim 9, Anderson in view of Nachlieli teaches the limitations of claim 1, as above.
However, Anderson in view of Nachlieli fails to specifically teach The remote network management platform of claim 1, wherein the ML clustering model includes a respective location, within a vector space, of each set of clusters of textual records represented by the ML clustering model, and wherein determining, by the ML clustering model, that the first textual record corresponds to the particular cluster selected from the set of clusters of textual records comprises:
determining, based on the first textual record, a first textual record location within the vector space, and
determining that a distance, within the vector space, between the first textual record location and a location of the particular cluster is less than a threshold distance.
Yet, in a related art, Zelenov discloses The remote network management platform of claim 1, wherein the ML clustering model includes a respective location, within a vector space, of each set of clusters of textual records represented by the ML clustering model (vector for clustering using feature vector module 260 (fig. 2 – clustering module 265)), and wherein determining, by the ML clustering model, that the first textual record corresponds to the particular cluster selected from the set of clusters of textual records comprises:
determining, based on the first textual record, a first textual record location within the vector space (vector distance determination with respect to clustering, such as Clustering module 265 (col. 8, fig. 2)), and
determining that a distance, within the vector space, between the first textual record location and a location of the particular cluster is less than a threshold distance (cluster determination beased on threshold distance (col. 8, fig. 2)).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the clustering classification for searching of Zelenov with the clustering of Anderson in view of Nachlieli to have wherein the ML clustering model includes a respective location, within a vector space, of each set of clusters of textual records represented by the ML clustering model, and wherein determining, by the ML clustering model, that the first textual record corresponds to the particular cluster selected from the set of clusters of textual records comprises: determining, based on the first textual record, a first textual record location within the vector space, and determining that a distance, within the vector space, between the first textual record location and a location of the particular cluster is less than a threshold distance. The combination would allow for, according to the motivation of Zelenov, more efficiently and effectively performing clustering of content such as documents in a repository so that content may be easily identified particularly with respect to an organizing vector to locate particularly searched for content (cols. 1 and 2) such as, in particular, particular content may be organized and searched for with respect to certain characteristics (col. 2, lines 19-47). 

Regarding claim 13, Anderson in view of Nachlieli teaches the limitations of claim 10, as above.
However, Anderson in view of Nachlieli fails to specifically teach The computer-implemented method of claim 10, wherein the ML clustering model includes a respective location, within a vector space, of each set of clusters of textual records represented by the ML clustering model, and wherein determining, by the ML clustering model, that the first textual record corresponds to the particular cluster selected from the set of clusters of textual records comprises:
determining, based on the first textual record, a first textual record location within the vector space, and
determining that a distance, within the vector space, between the first textual record location and a location of the particular cluster is less than a threshold distance.
	Yet, in a related art, Zelenov discloses vector within a threshold distance, particularly with respect to Clustering module 265 for performing grouping any documents having a feature vector within a threshold distance of cluster center as being part of that cluster (fig. 2 and corresponding paragraph description with respect to module 265). 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the clustering classification for searching of Zelenov with the clustering of Anderson in view of Nachlieli to have determining, based on the first textual record, a first textual record location within the vector space, and determining that a distance, within the vector space, between the first textual record location and a location of the particular cluster is less than a threshold distance. The combination would allow for, according to the motivation of Zelenov, more efficiently and effectively performing clustering of content such as documents in a repository so that content may be easily identified particularly with respect to an organizing vector to locate particularly searched for content (cols. 1 and 2) such as, in particular, particular content may be organized and searched for with respect to certain characteristics (col. 2, lines 19-47). 

Regarding claim 18, Anderson in view of Nachlieli teaches the limitations of claims 14 and 15, as above.
The claim recites similar limitations as claims 9 and 13 – see above.
Furthermore, Zelenov teaches:
The computer-implemented method of claim 15, wherein the ML clustering model includes a respective location, within a vector space, of each of the clusters of the textual records (vector for clustering using feature vector module 260 (fig. 2 – clustering module 265)), and wherein determining that the second particular textual record fits into the particular cluster comprises:
determining, based on the second particular textual record, a second textual record location within the vector space (for each of the analyzed data, determine a vector match (fig. 2 using clustering module 265)), and
determining that a distance, within the vector space, between the second textual record location and a location of the particular cluster is less than a threshold distance (sufficiently similar match based on clustering module 265 (see, e.g., fig. 2)).

Conclusion
Other art made of record but not included in this action may be cited in the Notice of Reference, if attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.
/JASON T EDWARDS/              Examiner, Art Unit 2144